DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
 
Response to Amendment
This Action is in response to Applicant’s Reply of October 6, 2022.

Applicant’s amendment to claims 1 and 20 overcomes the previously presented 35 USC 103 rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14:  As claim 1 has been amended to include “selecting a cleanout methodology based on a location of the obstruction”, it is unclear if the “relative location” in claim 14 is the same location as that in claim 1.

Regarding claim 15:  As claim 1 has been amended to include “selecting a cleanout methodology based on a location of the obstruction”, it is unclear if the “cleanout methodology” in claim 15 is the same as that selected in claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadian-Tehrani (US 2020/03262693, Ahmadian) in view of Aronstam et al. (US 6,443,228, Aronstam) in view of Anderson et al. (US 2019/0063198).

Regarding claim 1:  Ahmadian discloses a method 200 – Fig 2 of probing a subsurface region of a hydrocarbon well 105, the method comprising:
releasing, from a downhole sensor storage structure “pre-loaded housing” – [0029]/”carrier” – [0040] and into a wellbore fluid, a flowable sensor 300 within a downhole end region of a wellbore of the hydrocarbon well Fig 1, wherein the wellbore extends between a surface region and the downhole end region Fig 1;
subsequent to the releasing, collecting sensor data with the flowable sensor [0023], [0025], [0032]; and
querying the flowable sensor to determine at least one property of the subsurface region of the hydrocarbon well [0019], [0021].

Ahmadian discloses that the flowable sensor can be located “inside the carrier” [0041] but fails to disclose that the downhole sensor storage structure is configured to isolate the flowable sensor from the wellbore fluid prior to release of the flowable sensor into the wellbore fluid.
Aronstam discloses a system and method for using flowable sensors 209 – Fig 4; F – Fig 5 in a wellbore.  These flowable sensors are stored in a container at 211 – Fig 4; 383 – Fig 5 until they are selectively released into the flow 3:20-28, 8:21-44, 9:24-56.  The disclosure of releasing the sensors into the flow is an indication that the sensors were isolated from, or held apart from, the fluid flow until such time as they are released.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ahmadian so that the flowable sensors were isolated from the wellbore fluid prior to release by the storage structure, as suggested by Aronstam in order to have prevented the sensors from contacting wellbore fluid until the area of interest in the well or time in the operation has been reached. This would have achieved the predictable result of eliminating the gathering of data that would later have to be processed out of the gathered data set. 

Ahmadian, as modified, discloses all of the limitations of the above claim(s) except for the method further comprising determining a presence of an obstruction based on the at least one property, and selecting a cleanout methodology based on the location of the obstruction.
Anderson discloses a system and method for detecting obstructions in the well Fig 9.  The process involves injecting treatment fluid into the well 15/21 and past a series of sensors [0098].  The data from these sensors can be used to determine the location of the obstruction as well as what type of cleanout process is needed to remove or reduce the obstruction [0099], [0100].  The cleanout processes needed would be based on the type or location of the obstruction as, for example, wax build-up in the return string 31 would require a different process than a sand bridge in the lateral wellbore 21, [0099].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ahmadian so that the method involves determining the location of the obstruction and the cleanout methodology based on that location as taught by Anderson in order to have used the most effective cleanout methodology for the location and type of obstruction thus eliminating the impediment to the flow of fluid in the wellbore [0028], [0029].

It is further noted that the sensor 300 of Ahmadian is disclosed as measuring such things as time, temperature, pressure, pH, resistivity, ion charge, proportion of oil and water, CO.sub.2, CH.sub.4, and other hydrocarbons, acoustic/seismic detector, a magnetometer, impedance analyzer to measure, dielectric, conductivity, acoustic sensor, optical sensor, and/or casing collar counter [0019] of Ahmadian. The sensor also includes geolocation capabilities in the form of a gyroscope, accelerometer, compass, acoustic means, magnetic means, 9-axis motion tracking means, or by counting casing collars [0021] of Ahmadian. The data is used to create a profile of the measured parameters over time [0024], [0035] of Ahmadian. Ahmadian further discloses that these data and profiles allow for other information to be obtained [0035] of Ahmadian.
One of ordinary skill in the art would be able to determine that the sensors 300 of Ahmadian were blocked by an obstruction due to the profile of these properties not changing over time. For instance, the temperature profile of a well will decrease as the depth of the well decreases and thus if the reported temperature from sensors over a given time does not change then that sensor most likely has not moved. As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method and system of Ahmadian could be used to determine the presence and location of obstructions in the well as taught by Anderson. This would have achieved the predictable result of allowing corrective action to be taken.

Regarding claims 2 and 14:  Wherein the at least one property of the subsurface region includes at least one of:
i) a presence of an obstruction within the wellbore [0098]-[0100] of Anderson;
(ii) a location of the obstruction within the wellbore [0098]-[0100] of Anderson; and
(iii) a region of the wellbore that includes the obstruction [0098]-[0100] of Anderson.

Regarding claim 3:  Wherein data transmitted from the sensors of Ahmadian, as modified, would have been indicative of at least one of for the reasons give above:
i) the presence of the obstruction within the wellbore [0098]-[0100] of Anderson;
(ii) the location of the obstruction within the wellbore [0098]-[0100] of Anderson; and
(iii) the region of the wellbore that includes the obstruction [0098]-[0100] of Anderson.

Regarding claim 4:  Wherein the sensor data includes a location of the flowable sensor within the wellbore [0019], [0021] of Ahmadian.

Regarding claims 5 and 25:  Wherein the flowable sensor includes at least one of an accelerometer [0021] of Ahmadian and a velocimeter, and further wherein at least one of:
i) the sensor data includes an acceleration profile of the flowable sensor as a function of location within the wellbore, and further wherein the querying includes receiving the acceleration profile from the flowable sensor [0021], [0024], [0035] of Ahmadian;
(ii) the sensor data includes a velocity profile of the flowable sensor as a function of location within the wellbore, and further wherein the querying includes receiving the velocity profile from the flowable sensor;
(iii) the sensor data includes an acceleration trace of the flowable sensor as a function of time after the releasing, and further wherein the querying includes receiving the acceleration trace from the flowable sensor;
(iv) the sensor data includes a velocity trace of the flowable sensor as a function of time after the releasing, and further wherein the querying includes receiving the velocity trace from the flowable sensor;
(v) the sensor data includes a fluid acceleration profile of fluid flow within the wellbore, and further wherein the querying includes receiving the fluid acceleration profile from the flowable sensor; and
(vi) the sensor data includes a fluid velocity profile of fluid flow within the wellbore, and further wherein the querying includes receiving the fluid velocity profile from the flowable sensor.

Regarding claims 6 and 25:  Wherein at least one of:
i) the flowable sensor includes a temperature sensor, wherein the sensor data includes a temperature profile of the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the temperature profile from the flowable sensor [0019], [0024], [0026], [0029], [0035] of Ahmadian;
(ii) the flowable sensor includes a pressure sensor, wherein the sensor data includes a pressure profile of the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the pressure profile from the flowable sensor [0019], [0024], [0025], [0029], [0035] of Ahmadian;
(iii) the flowable sensor includes a pH sensor, wherein the sensor data includes a pH profile of the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the pH profile from the flowable sensor [0019], [0024], [0029], [0035] of Ahmadian;
(iv) the flowable sensor includes a resistivity sensor, wherein the sensor data includes a resistivity profile of the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the resistivity profile from the flowable sensor [0019], [0024], [0029], [0035] of Ahmadian; and
(v) the flowable sensor includes a vibration sensor, wherein the sensor data includes a vibration within the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the vibration profile from the flowable sensor [0019] of Ahmadian – “acoustic/seismic detector”, [0024], [0029], [0035] of Ahmadian.

Regarding claim 7: Wherein the flowable sensor includes a unique identifier, and further wherein the querying includes detecting the unique identifier [0036] of Ahmadian.

Regarding claim 8:  Wherein the flowable sensor is an electrically powered flowable sensor that includes an energy storage device 302 of Ahmadian, and further wherein the method includes powering the flowable sensor with the energy storage device [0018] of Ahmadian.

Regarding claim 10:  Wherein the flowable sensor includes a memory device 314 of Ahmadian, and further wherein the method includes storing the sensor data collected by the flowable sensor with the memory device [0019] of Ahmadian.

Regarding claim 11:  Wherein the flowable sensor includes a data transmitter 336 of Ahmadian, and further wherein the querying includes transmitting the sensor data with the data transmitter [0018], [0020] of Ahmadian. 

Regarding claims 12 and 21:  Wherein the querying includes receiving a data stream from the flowable sensor with a downhole wireless network 116/118 of Ahmadian configured for wireless communication within the wellbore [0018], [0020], [0029], [0035] of Ahmadian.

Regarding claims 13 and 22:  Wherein the downhole wireless network includes a plurality of communication nodes 118 of Ahmadian spaced-apart along a length of the wellbore Fig 1 of Ahmadian, wherein the querying includes querying with a given communication node of the plurality of communication nodes [0036] of Ahmadian, and further wherein the method includes determining a relative location of the flowable sensor within the wellbore based, at least in part, on a location of the given communication node within the wellbore [0019], [0020], [0035] of Ahmadian.

Regarding claim 14:  Ahmadian, as modified, discloses that the obstruction was location based, at least in part, on determining that the relative location of the flowable sensor is at least substantially unchanged for at least a threshold retention time see modification of claim 1 above.

Regarding claims 16 and 23:  Wherein the method further includes producing the flowable sensor from the hydrocarbon well within a produced fluid stream [0033] of Ahmadian, [0034] of Ahmadian, and further wherein the querying includes querying the flowable sensor while the flowable sensor is within the surface region [0035] of Ahmadian.

Regarding claim 17:  Wherein the downhole sensor storage structure includes a plurality of flowable sensors [0029], [0039], [0040] of Ahmadian, and further wherein the releasing includes releasing at least one flowable sensor of the plurality of flowable sensors responsive to a release criteria [0029], [0039], [0040] of Ahmadian.

Regarding claim 18:  Wherein the release criteria includes at least one of:
(i) receipt of a sensor release signal by the downhole sensor storage structure;
(ii) expiration of a threshold sensor release time period;
(iii) at least one bottom hole condition within the hydrocarbon well being outside a threshold bottom hole condition range [0040] of Ahmadian;
(iv) a user indication;
(v) production of a predetermined volume of produced fluid by the hydrocarbon well;
(vi) injection of a predetermined volume of injected fluid into the hydrocarbon well; and
(vii) a pressure within the hydrocarbon well being outside a threshold pressure range [0040].

Regarding claim 19:  Wherein the flowable sensor is a first flowable sensor [0029], [0039], [0040] of Ahmadian, wherein the downhole sensor storage structure includes a plurality of flowable sensors [0029], [0039], [0040] of Ahmadian, and further wherein the method includes periodically repeating the releasing, the collecting, and the querying to release additional flowable sensors of the plurality of flowable sensors.  The “pre-loaded housing” that contains the sensors is disclosed as being part of the sliding sleeve 101, [0014] of Ahmadian.  Figure 2, step 205 of Ahmadian discloses the repeated release of sensors (in the form of fluid injection however the disclosure is clear that the sensors can be injected or released downhole), [0029], [0040] of Ahmadian.

Regarding claim 20:  Ahmadian discloses a hydrocarbon well 100, comprising:
a wellbore 105 that extends within a subsurface region Fig 1, wherein the wellbore extends between a surface region and a downhole end region Fig 1;
a downhole sensor storage structure “pre-loaded housing” – [0029]/”carrier” – [0040] positioned within the downhole end region Fig 1 and configured to release a flowable sensor 300 into a wellbore fluid that extends within the wellbore, wherein the flowable sensor is configured to collect sensor data indicative of at least one property of the subsurface region [0023], [0025], [0032]; and
a detection structure 114/116/118 configured to query the flowable sensor to determine the at least one property of the subsurface region [0019], [0021].

Ahmadian discloses that the flowable sensor can be located “inside the carrier” [0041] but fails to disclose that the downhole sensor storage structure is configured to isolate the flowable sensor from the wellbore fluid prior to release of the flowable sensor into the wellbore fluid.
Aronstam discloses a system and method for using flowable sensors 209 – Fig 4; F – Fig 5 in a wellbore.  These flowable sensors are stored in a container at 211 – Fig 4; 383 – Fig 5 until they are selectively released into the flow 3:20-28, 8:21-44, 9:24-56.  The disclosure of releasing the sensors into the flow is an indication that the sensors were isolated from, or held apart from, the fluid flow until such time as they are released.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ahmadian so that the flowable sensors were isolated from the wellbore fluid prior to release by the storage structure, as suggested by Aronstam in order to have prevented the sensors from contacting wellbore fluid until the area of interest in the well or time in the operation has been reached. This would have achieved the predictable result of eliminating the gathering of data that would later have to be processed out of the gathered data set. 

Ahmadian, as modified, discloses all of the limitations of the above claim(s) except for the method further comprising determining a presence of an obstruction based on the at least one property, and selecting a cleanout methodology based on the location of the obstruction.
Anderson discloses a system and method for detecting obstructions in the well Fig 9.  The process involves injecting treatment fluid into the well 15/21 and past a series of sensors [0098].  The data from these sensors can be used to determine the location of the obstruction as well as what type of cleanout process is needed to remove or reduce the obstruction [0099], [0100].  The cleanout processes needed would be based on the type or location of the obstruction as, for example, wax build-up in the return string 31 would require a different process than a sand bridge in the lateral wellbore 21, [0099].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ahmadian so that the method involves determining the location of the obstruction and the cleanout methodology based on that location as taught by Anderson in order to have used the most effective cleanout methodology for the location and type of obstruction thus eliminating the impediment to the flow of fluid in the wellbore [0028], [0029].

It is further noted that the sensor 300 of Ahmadian is disclosed as measuring such things as time, temperature, pressure, pH, resistivity, ion charge, proportion of oil and water, CO.sub.2, CH.sub.4, and other hydrocarbons, acoustic/seismic detector, a magnetometer, impedance analyzer to measure, dielectric, conductivity, acoustic sensor, optical sensor, and/or casing collar counter [0019] of Ahmadian. The sensor also includes geolocation capabilities in the form of a gyroscope, accelerometer, compass, acoustic means, magnetic means, 9-axis motion tracking means, or by counting casing collars [0021] of Ahmadian. The data is used to create a profile of the measured parameters over time [0024], [0035] of Ahmadian. Ahmadian further discloses that these data and profiles allow for other information to be obtained [0035] of Ahmadian.
One of ordinary skill in the art would be able to determine that the sensors 300 of Ahmadian were blocked by an obstruction due to the profile of these properties not changing over time. For instance, the temperature profile of a well will decrease as the depth of the well decreases and thus if the reported temperature from sensors over a given time does not change then that sensor most likely has not moved. As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method and system of Ahmadian could be used to determine the presence and location of obstructions in the well as taught by Anderson. This would have achieved the predictable result of allowing corrective action to be taken.

Regarding claim 24:  Wherein the detection structure is configured to query the flowable sensor as the flowable sensor flows past the detection structure within a produced fluid stream that is produced from the hydrocarbon well [0029], [0035] of Ahmadian.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadian in view of Aronstam and Anderson as applied to claim 1 above, and further in view of Kumar (US 2013/0118733).

Ahmadian, as modified, discloses all of the limitations of the above claim(s) except for initiating the powering the flowable sensor in response to fluid contact between the flowable sensor and the wellbore fluid
Ahmadian discloses that the energy storage device can be an “energy harvesting module” [0019] of Ahmadian but fails to indicate what type of energy harvesting module.  
Kumar discloses a flowable sensor 9 that can be released downhole.  Kumar further discloses that the sensor includes a power source 45 that can be an energy harvesting mechanism that uses fluid flow to generate power [0022].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ahmadian so that the disclosed energy harvesting device was respective to fluid flow or fluid contact as taught by Kumar.  There are finite number of choices of how an energy harvesting device can harvest energy available to a person of ordinary skill in the art for flowable sensors.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007)

Allowable Subject Matter
The indicated allowability of claim 15 is withdrawn in view of the newly discovered reference(s) to Kumar (US 2013/0118733).  Rejections based on the newly cited reference(s) provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
10/17/2022